— Judgment unanimously modified and, as modified, affirmed, in accordance with the following memorandum: The People agree that at the taking of the pleas the court promised that it would sentence defendant to one and one-half to three years on his plea to criminal possession of stolen property, second degree, and that the court’s subsequent sentencing on that charge of two to four years was inadvertent error. We therefore modify the sentence on that charge from two to four years to one and one-half to three years to run concurrently with the sentence of four to eight years on the conviction of attempted robbery, first degree (see People v Selikoff, 35 NY2d 227, 241, cert den 419 US 1122, citing Santobello v New York, 404 US 257, 260). There is no merit to the other points raised on appeal. (Appeal from judgment of Onondaga County Court, Gale, J. — attempted robbery, first degree and another offense.) Present — Simons, J. P., Hancock, Jr., Callahan, Denman and Moule, JJ.